DUCKER, JUDGE:
Monongahela Power Company claims the West Virginia National Guard and the Office of the Adjutant General are liable to it in the amount of $298.43 on account of damages done to its 7200 volt electric power line near Terra Alta, Preston County, West Virginia, on the night of February ll-12th, 1972, when, in a parachute drop exercise, one of 200 parachutists of the Mississippi National Guard landed in the claimant’s power line. The damages claimed are the costs of repairing the line and there is no dispute as to the amount.
The West Virginia National Guard and the Mississippi National Guard were engaged in a joint military training mission effort wherein the special forces personnel were to come to Camp Dawson in West Virginia and conduct winter training. Camp Dawson was one of the three locations in the whole country for such purpose, and it was on the night of February 11th that 200 airborne-type army National Guard troops were picked up in Mississippi and flown to West Virginia. All preparations to receive the parachutists when they landed were made by the coordinating officers and the Camp Dawson officials, and everything apparently went off as planned, except one of the parachutists “got off track in the air” and instead of making “an exit exactly on target” landed in the power line of the claimant.
From the evidence, it would seem that inasmuch as the Trooper who landed in the power line was a member of the Mississippi National Guard, that outfit should be responsible for the damage. There is no question but that there was human error which caused the para*235chutist to miss the landing area, but it is not clear whose error in calculation or timing caused the mishap. The troops were transported in an Air Force MC-141 Starlight aircraft which was moved to Mississippi for such purpose. It was joint venture of both States’ National Guard in cooperation with the United States Army for mountain training and winter indoctrination. As the venture was a joint one in which all principals were involved, and was one in which cases the principals are generally considered legally liable, jointly and severally, we are of the opinion that the claimant is entitled to recover its damages from the respondent, the Office of the Adjutant General, which has supervision of the West Virginia National Guard, in the sum of $298.43!
Award of $298.43.